     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 1 of 15 Page ID #:72



1      Michele A. Dobson, (Bar No. 192349)
       LAW OFFICES OF MICHELE A. DOBSON
2
       Historic Bixby Knolls
3      3711 Long Beach Blvd., Suite 5047
       Long Beach, CA 90807
4      T (562) 433-7718 Telephone
       F (562) 433-7719 Facsimile
5
       E longbeachesq@gmail.com
6      www.longbeachesq.com
       Attorney for BANNERET, LLC
7

8

9                                      UNITED STATES OF AMERICA

10                               UNITED STATES DISTRICT COURT
11

12
       CHRIS LANGER,                                  Case No. 2:19-cv-01272-ODW-JEM
13                                                    Assigned to: Judge Otis D. Wright, II
                          Plaintiff,                  (Peremptory Challenge On File/Pending Ruling
14

15     v.
16
       BANNERET, LLC, a California Limited            DEFENDANT,    BANNERET, LLC’S,
17     Liability Company; H AND I FOODS INC., a       ANSWER      TO      COMPLAINT;
       California Corporation; THE SMALL CAFE,        AFFIRMATIVE    DEFENSES;  AND
18
       LLC, a California Limited Liability Company,   CERTIFICATE     OF     SERVICE
19     Does 1-10, inclusive,
20
                          Defendant(s).
21            Defendant BANNERET, LLC, a California corporation (“Defendant”)
22     respectfully submits its Answer and Affirmative Defenses in response to the
23     Complaint of Plaintiff CHRIS LANGER (“Plaintiff”).
24
                        DEFENDANT BANNERET, LLC S ANSWER
25
              Defendant BANNERET, LLC, a California corporation
26
       (“Defendant”), answers the unverified complaint of CHRIS LANGER(“Plaintiff”)
27
       on
28          DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                    CERTIFICATE OF SERVICE - 1
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 2 of 15 Page ID #:73



1      file herein, for itself only, as follows:
2                                  NATURE OF THE ACTION
3
              1.     Answering Paragraph 1 of the Complaint on file, Defendant is without
4
       sufficient knowledge or information to form a belief as to the truth of allegations
5
       contained therein, and on that basis denies each and every allegation contained
6
       therein.
7
              2.     Answering Paragraph 2 of the Complaint on file, Defendant is without
8
       sufficient knowledge or information to form a belief as to the truth of the
9
       allegations contained therein since Defendant has neither owned nor operated any
10
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
11
       that basis denies each and every allegation contained therein.
12

13
              3.     Answering Paragraph 3 of the Complaint on file, Defendant is without

14
       sufficient knowledge or information to form a belief as to the truth of the

15     allegations contained therein since Defendant has neither owned nor operated any
16     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
17     that basis denies each and every allegation contained therein.
18                                             PARTIES
19            4.     Answering Paragraph 4 of the Complaint on file, Defendant is without
20     sufficient knowledge or information to form a belief as to the truth of the
21     allegations contained therein, and on that basis denies each and every allegation
22     contained therein.
23            5.     Answering Paragraph 5 of the Complaint on file, Defendant is without
24
       sufficient knowledge or information to form a belief as to the truth of the
25
       allegations contained therein since Defendant has neither owned nor operated any
26
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
27
       that basis denies each and every allegation contained therein.
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 2
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 3 of 15 Page ID #:74



1            6.     Answering Paragraph 6 of the Complaint on file, Defendant denies
2      each and every allegation contained therein based on the grounds that Defendant
3
       has neither owned nor operated any business at 5650-5656 E. 2nd Street, Long
4
       Beach, California, CA 90266, and on that basis. In addition, Defendant is without
5
       sufficient knowledge or information to form a belief as to the truth of the allegations
6
       contained therein as to other defendants’ ownership or operation.
7
             7.     Answering Paragraph 7 of the Complaint on file, Defendant is without
8
       sufficient knowledge or information to form a belief as to the truth of the
9
       allegations contained therein since Defendant has neither owned nor operated any
10
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
11
       that basis denies each and every allegation contained therein.
12

13
             8.     Answering Paragraph 8 of the Complaint on file, Defendant is without

14
       sufficient knowledge or information to form a belief as to the truth of the

15     allegations contained therein, and on that basis denies each and every allegation
16     contained therein.
17                               JURISDICTION AND VENUE
18           9.     Answering Paragraph 9 of the Complaint on file, Defendant is without
19     sufficient knowledge or information to form a belief as to the truth of the
20     allegations contained therein, and on that basis denies each and every allegation
21     contained therein.
22           10.    Answering Paragraph 10 of the Complaint on file, Defendant is
23     without sufficient knowledge or information to form a belief as to the truth of the
24
       allegations contained therein, and on that basis denies each and every allegation
25
       contained therein.
26
             11.    Answering Paragraph 11 of the Complaint on file, Defendant is
27
       without sufficient knowledge or information to form a belief as to the truth of the
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 3
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 4 of 15 Page ID #:75



1      allegations contained therein, and on that basis denies each and every allegation
2      contained therein.
3
                                   STATEMENT OF FACTS
4
             12.    Answering Paragraph 12 of the Complaint on file, Defendant is
5
       without sufficient knowledge or information to form a belief as to the truth of the
6
       allegations contained therein, and on that basis denies each and every allegation
7
       contained therein.
8
             13.    Answering Paragraph 13 of the Complaint on file, Defendant is
9
       without sufficient knowledge or information to form a belief as to the truth of the
10
       allegations contained therein, and on that basis denies each and every allegation
11
       contained therein.
12

13
             14.    Answering Paragraph 14 of the Complaint on file, Defendant is

14
       without sufficient knowledge or information to form a belief as to the truth of the

15     allegations contained therein, and on that basis denies each and every allegation
16     contained therein.
17           15.    Answering Paragraph 15 of the Complaint on file, Defendant is
18     without sufficient knowledge or information to form a belief as to the truth of the
19     allegations contained therein, and on that basis denies each and every allegation
20     contained therein.
21           16.    Answering Paragraph 16 of the Complaint on file, Defendant is
22     without sufficient knowledge or information to form a belief as to the truth of the
23     allegations contained therein, and on that basis denies each and every allegation
24
       contained therein.
25
             17.    Answering Paragraph 17 of the Complaint on file, Defendant is
26
       without sufficient knowledge or information to form a belief as to the truth of the
27
       allegations contained therein, and on that basis denies each and every allegation
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 4
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 5 of 15 Page ID #:76



1      contained therein.
2            18.    Answering Paragraph 18 of the Complaint on file, Defendant is
3
       without sufficient knowledge or information to form a belief as to the truth of the
4
       allegations contained therein since Defendant has neither owned nor operated any
5
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
6
       that basis denies each and every allegation contained therein.
7
             19.    Answering Paragraph 19 of the Complaint on file, Defendant is
8
       without sufficient knowledge or information to form a belief as to the truth of the
9
       allegations contained therein since Defendant has neither owned nor operated any
10
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
11
       that basis denies each and every allegation contained therein.
12

13
             20.    Answering Paragraph 20 of the Complaint on file, Defendant is

14
       without sufficient knowledge or information to form a belief as to the truth of the

15     allegations contained therein since Defendant has neither owned nor operated any
16     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
17     that basis denies each and every allegation contained therein.
18           21.    Answering Paragraph 21 of the Complaint on file, Defendant is
19     without sufficient knowledge or information to form a belief as to the truth of the
20     allegations contained therein since Defendant has neither owned nor operated any
21     business any business at 868 S. Olive Street, Los Angeles, CA 90014, and on that
22     basis denies each and every allegation contained therein.
23           22.    Answering Paragraph 22 of the Complaint on file, Defendant is
24
       without sufficient knowledge or information to form a belief as to the truth of the
25
       allegations contained therein since Defendant has neither owned nor operated any
26
       business any business at 301 W. Broadway, Long Beach, CA 90802, and on that
27
       basis denies each and every allegation contained therein.
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 5
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 6 of 15 Page ID #:77



1            23.    Answering Paragraph 23 of the Complaint on file, Defendant is
2      without sufficient knowledge or information to form a belief as to the truth of the
3
       allegations contained therein since Defendant has neither owned nor operated any
4
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
5
       that basis denies each and every allegation contained therein.
6
             24.    Answering Paragraph 24 of the Complaint on file, Defendant is
7
       without sufficient knowledge or information to form a belief as to the truth of the
8
       allegations contained therein since Defendant has neither owned nor operated any
9
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
10
       that basis denies each and every allegation contained therein.
11
             25.    Answering Paragraph 25 of the Complaint on file, Defendant is
12

13
       without sufficient knowledge or information to form a belief as to the truth of the

14
       allegations contained therein since Defendant has neither owned nor operated any

15     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
16     that basis denies each and every allegation contained therein.
17           26.    Answering Paragraph 26 of the Complaint on file, Defendant is
18     without sufficient knowledge or information to form a belief as to the truth of the
19     allegations contained therein since Defendant has neither owned nor operated any
20     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
21     that basis denies each and every allegation contained therein.
22           27.    Answering Paragraph 27 of the Complaint on file, Defendant is
23     without sufficient knowledge or information to form a belief as to the truth of the
24
       allegations contained therein since Defendant has neither owned nor operated any
25
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
26
       that basis denies each and every allegation contained therein.
27
             28.    Answering Paragraph 28 of the Complaint on file, Defendant is
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 6
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 7 of 15 Page ID #:78



1      without sufficient knowledge or information to form a belief as to the truth of the
2      allegations contained therein since Defendant has neither owned nor operated any
3
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
4
       that basis denies each and every allegation contained therein.
5
             29.    Answering Paragraph 29 of the Complaint on file, Defendant is
6
       without sufficient knowledge or information to form a belief as to the truth of the
7
       allegations contained therein since Defendant has neither owned nor operated any
8
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
9
       that basis denies each and every allegation contained therein.
10
             30.    Answering Paragraph 30 of the Complaint on file, Defendant is
11
       without sufficient knowledge or information to form a belief as to the truth of the
12

13
       allegations contained therein since Defendant has neither owned nor operated any

14
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on

15     that basis denies each and every allegation contained therein.
16           31.    Answering Paragraph 31 of the Complaint on file, Defendant is
17     without sufficient knowledge or information to form a belief as to the truth of the
18     allegations contained therein since Defendant has neither owned nor operated any
19     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
20     that basis denies each and every allegation contained therein.
21           32.    Answering Paragraph 32 of the Complaint on file, Defendant is
22     without sufficient knowledge or information to form a belief as to the truth of the
23     allegations contained therein since Defendant has neither owned nor operated any
24
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
25
       that basis denies each and every allegation contained therein.
26
             33.    Answering Paragraph 33 of the Complaint on file, Defendant is
27
       without sufficient knowledge or information to form a belief as to the truth of the
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 7
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 8 of 15 Page ID #:79



1      allegations contained therein since Defendant has neither owned nor operated any
2      business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
3
       that basis denies each and every allegation contained therein.
4
               34.    Answering Paragraph 34 of the Complaint on file, Defendant is
5
       without sufficient knowledge or information to form a belief as to the truth of the
6
       allegations contained therein since Defendant has neither owned nor operated any
7
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
8
       that basis denies each and every allegation contained therein.
9
               35.    Answering Paragraph 35 of the Complaint on file, Defendant is
10
       without sufficient knowledge or information to form a belief as to the truth of the
11
       allegations contained therein since Defendant has neither owned nor operated any
12

13
       business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on

14
       that basis denies each and every allegation contained therein.

15             36.    Answering Paragraph 36 of the Complaint on file, Defendant is without
16     sufficient knowledge or information to form a belief as to the truth of the
17     allegations contained therein since Defendant has neither owned nor operated any
18     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
19     that basis denies each and every allegation contained therein.
20             37.    Answering Paragraph 37 of the Complaint on file, Defendant is
21     without sufficient knowledge or information to form a belief as to the truth of the
22     allegations contained therein since Defendant has neither owned nor operated any
23     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
24
       that basis denies each and every allegation contained therein.
25
       ///
26
       ///
27

28           DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                     CERTIFICATE OF SERVICE - 8
     Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 9 of 15 Page ID #:80



1                                 FIRST CAUSE OF ACTION
2                             (Discrimination based on Disability)
3
             38.    Answering Paragraph 38 of the Complaint on file, Defendant reasserts
4
       and incorporates by this reference its Answers in Paragraphs 1 through 37 above as
5
       though fully set forth herein.
6
             39.    Answering Paragraph 39 of the Complaint on file, Defendant is
7
       without sufficient knowledge or information to form a belief as to the truth of the
8
       allegations contained therein, and on that basis denies each and every allegation
9
       contained therein.
10
             40.     Answering Paragraph 40 of the Complaint on file, Defendant is
11
       without sufficient knowledge or information to form a belief as to the truth of the
12

13
       allegations contained therein, and on that basis denies each and every allegation

14
       contained therein.

15           41.    Answering Paragraph 41 of the Complaint on file, Defendant is
16     without sufficient knowledge or information to form a belief as to the truth of the
17     allegations contained therein, and on that basis denies each and every allegation
18     contained therein.
19           42.    Answering Paragraph 42 of the Complaint on file, Defendant is
20     without sufficient knowledge or information to form a belief as to the truth of the
21     allegations contained therein since Defendant has neither owned nor operated any
22     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
23     that basis denies each and every allegation contained therein.
24
             43.    Answering Paragraph 43 of the Complaint on file, Defendant is
25
       without sufficient knowledge or information to form a belief as to the truth of the
26
       allegations contained therein, and on that basis denies each and every allegation
27
       contained therein.
28        DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                  CERTIFICATE OF SERVICE - 9
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 10 of 15 Page ID #:81



1          44.    Answering Paragraph 44 of the Complaint on file, Defendant is
2    without sufficient knowledge or information to form a belief as to the truth of the
3
     allegations contained therein, and on that basis denies each and every allegation
4
     contained therein.
5
           45.    Answering Paragraph 45 of the Complaint on file, Defendant is
6
     without sufficient knowledge or information to form a belief as to the truth of the
7
     allegations contained therein since Defendant has neither owned nor operated any
8
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
9
     that basis denies each and every allegation contained therein.
10
           46.    Answering Paragraph 46 of the Complaint on file, Defendant is
11
     without sufficient knowledge or information to form a belief as to the truth of the
12

13
     allegations contained therein since Defendant has neither owned nor operated any

14
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on

15   that basis denies each and every allegation contained therein.
16         47.    Answering Paragraph 47 of the Complaint on file, Defendant is
17   without sufficient knowledge or information to form a belief as to the truth of the
18   allegations contained therein since Defendant has neither owned nor operated any
19   business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
20   that basis denies each and every allegation contained therein.
21         48.    Answering Paragraph 48 of the Complaint on file, Defendant is
22   without sufficient knowledge or information to form a belief as to the truth of the
23   allegations contained therein since Defendant has neither owned nor operated any
24
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
25
     that basis denies each and every allegation contained therein.
26
           49.    Answering Paragraph 49 of the Complaint on file, Defendant is
27
     without sufficient knowledge or information to form a belief as to the truth of the
28      DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                CERTIFICATE OF SERVICE - 10
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 11 of 15 Page ID #:82



1    allegations contained therein since Defendant has neither owned nor operated any
2    business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
3
     that basis denies each and every allegation contained therein.
4
           50.    Answering Paragraph 50 of the Complaint on file, Defendant is
5
     without sufficient knowledge or information to form a belief as to the truth of the
6
     allegations contained therein since Defendant has neither owned nor operated any
7
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
8
     that basis denies each and every allegation contained therein.
9
                              SECOND CAUSE OF ACTION
10
                              (Violations of Unruh Rights Act)
11
           51.    Answering Paragraph 51 of the Complaint on file, Defendant reasserts
12

13
     and incorporates by this reference its Answers in Paragraphs 1 through 50 above as

14
     though fully set forth herein.

15         52.    Answering Paragraph 52 of the Complaint on file, Defendant is
16   without sufficient knowledge or information to form a belief as to the truth of the
17   allegations contained therein, and on that basis denies each and every allegation
18   contained therein.
19         53.    Answering Paragraph 53 of the Complaint on file, Defendant is
20   without sufficient knowledge or information to form a belief as to the truth of the
21   allegations contained therein since Defendant has neither owned nor operated any
22   business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
23   that basis denies each and every allegation contained therein.
24
           54.    Answering Paragraph 54 of the Complaint on file, Defendant is
25
     without sufficient knowledge or information to form a belief as to the truth of the
26
     allegations contained therein since Defendant has neither owned nor operated any
27
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
28      DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                CERTIFICATE OF SERVICE - 11
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 12 of 15 Page ID #:83



1    that basis denies each and every allegation contained therein.
2          55.    Answering Paragraph 55 of the Complaint on file, Defendant is
3
     without sufficient knowledge or information to form a belief as to the truth of the
4
     allegations contained therein since Defendant has neither owned nor operated any
5
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
6
     that basis denies each and every allegation contained therein.
7
           56.    Answering Paragraph 56 of the Complaint on file, Defendant is
8
     without sufficient knowledge or information to form a belief as to the truth of the
9
     allegations contained therein since Defendant has neither owned nor operated any
10
     business any business at 5650-5656 E. 2nd Street, Long Beach, California, and on
11
     that basis denies each and every allegation contained therein.
12

13
           DEFENDANT BANNERET, LLC’S AFFIRMATIVE DEFENSES

14
           Defendant BANNERET, LLC, a California corporation

15   (“Defendant”), respectfully submits its affirmative defenses to the unverified
16   complaint of CHRIS LANGER(“Plaintiff”) on file herein, for itself only, as follows:
17                           FIRST AFFIRMATIVE DEFENSE
18                                 (Failure to State a Claim)
19         57.    As a separate and distinct affirmative defense, Defendant alleges,
20   without admitting any liability or obligation, if any, and without impairing the
21   answer herein, that the Complaint on file fail fails to state facts sufficient to
22   constitute a cause of action upon which relief can be granted against Defendant.
23                         SECOND AFFIRMATIVE DEFENSE
24
                                         (No Causation)
25
           58.    As a separate and distinct affirmative defense, Defendant alleges,
26
     without admitting any liability or obligation, if any, and without impairing the
27
     answer herein, that any and all damages purportedly sustained by Plaintiff arising
28      DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                CERTIFICATE OF SERVICE - 12
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 13 of 15 Page ID #:84



1    out of the subject matter of the Complaint were not caused by Defendant as
2    Defendant has neither owned nor operated the business at issue at 5650-5656 E. 2nd
3
     Street, Long Beach, California due to cancellation of the purchase escrow
4
     without consummation.
5
                            THIRD AFFIRMATIVE DEFENSE
6
                             (Recovery of Reasonable Expense)
7
           59.    As a separate and distinct affirmative defense, Defendant alleges,
8
     without admitting any liability or obligation, if any, and without impairing the
9
     answer herein, that Plaintiff’s actions or tactics with respect to the commencement
10
     and subsequent conduct of this litigation are frivolous with respect to the
11
     Defendant and entitle the Defendant to recovery of any reasonable expense,
12

13
     including attorney’s fees, incurred in the defense of this instant action.

14
                           FOURTH AFFIRMATIVE DEFENSE

15                                (Reservation of Defenses)
16         60.    Defendant alleges, without admitting any liability or obligation, if any,
17   and without impairing the general denials herein, that Defendant has insufficient
18   knowledge or information upon which to form a belief as to whether Defendant
19   may have additional, as yet unstated affirmative defenses available, and therefor,
20   Defendant reserves the right to amend, modify, revise or supplement this Answer,
21   and to plead further affirmative defenses in the event discovery indicates that they
22   would be appropriate and proper.
23                                         PRAYER
24
           WHEREFORE, Defendant BANNERET, LLC, a California
25
     corporation, respectfully prays the Court to enter a judgment against Plaintiff CHRIS
26
     LANGER as follows:
27

28      DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                CERTIFICATE OF SERVICE - 13
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 14 of 15 Page ID #:85



1          1.     That Plaintiff’s Complaint on file against Defendant be dismissed with
2    prejudice;
3
           2.     That Plaintiff takes nothing from Defendant by reason of its
4
     Complaint on file;
5
           3.     That Defendant be awarded reasonable attorneys’ fees;
6
           4.     That Defendant be awarded costs of suit incurred in defense of the
7
     Complaint on file;
8
           5.     For such other and further relief as the Court may deem just, proper
9
     and equitable.
10
     DATED: April 8, 2019            Respectfully Submitted,
11
                                     LAW OFFICES OF MICHELE A. DOBSON
12

13
                                     ______________________________________
                                     MICHELE A. DOBSON
14                                   Attorney for BANNERET, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28      DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                CERTIFICATE OF SERVICE - 14
 Case 2:19-cv-01272-ODW-JEM Document 23 Filed 04/24/19 Page 15 of 15 Page ID #:86



1                                  CERTIFICATE OF SERVICE
2           I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
3    the CM/ECF system which will send notification of such filing to the Electronic Service List for
4    this case. All counsel of record who have consented to electronic service are being served with a

5    copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other
     counsel of record will be served by first class mail.
6

7
     DATED: April 8, 2019                   LAW OFFICES OF MICHELE A. DOBSON
8
                                            ______________________________________
9
                                            MICHELE A. DOBSON
10                                          Attorney for BANNERET, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28       DEFENDANT, BANNERET, LLC’S, ANSWER TO COMPLAINT; AFFIRMATIVE DEFENSES; AND
                                 CERTIFICATE OF SERVICE - 15
